 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   KEVIN BARTHOLOMEW,                               Case No. 2:17-cv-2551-KJM-EFB P
13                                         Plaintiff, [PROPOSED] ORDER GRANTING
                                                      DEFENDANTS’ MOTION TO MODIFY
14                 v.                                 THE DISCOVERY AND SCHEDULING
                                                      ORDER
15
     S. MOSS, et al.,
16
                                        Defendants.
17

18

19        Good cause appearing, Defendants’ motion to modify the Discovery and Scheduling Order

20   (ECF Nos. 19 & 24) is GRANTED. The deadlines to conduct discovery and to file dispositive

21   motions are extended by sixty days. The parties may conduct discovery until November 22,

22   2019. Any motions necessary to compel discovery shall be filed by that date. Dispositive

23   motions shall be filed on or before December 23, 2019. All other deadlines remain in effect.

24   Dated: October 2, 2019.
25

26

27

28

                                                                [Proposed] Order (2:17-cv-02551 KJM EFB)
